DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-20 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2020, 01/24/2020, 12/12/2019 and 12/04/2019 have been considered by the examiner.  It is noted that document no 2 (“TrypLE™ Select and TrypLE™ Express Trypsin Replacement Enzymes. datasheet [on line]. Gibco Corp, 2004 [retrieved on 2022-02-08]. retrieved from the internet: <URL:www.assets.thermofisher.com/TFS-Assets/LSG/brochures/TrypLE_Product_News.pdf>. (Year: 2004)) on the IDS filed 12/12/2019 has been struck through as being not considered.  That document copy could not be considered due to poor photocopy quality. However, a replacement document was downloaded and an electronic copy is being returned with this Office Action.  The document has in fact been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within 

			Broadest reasonable interpretation
Claim 18 is directed to a cardiomyocyte prepared by a method comprising: adding a protease to embryoid bodies derived from pluripotent stem cells to cause the protease to disperse the embryoid bodies, the protease having an enzyme activity in the range from 0.3 to 4.0 recombinant protease activity unit (rPU)/ml, and wherein the embryoid bodies are induced to be differentiated into cardiomyocytes; and adhering the dispersed embryoid bodies to a culture substrate.
Claim 19 is directed to the cardiomyocyte according to claim 18, wherein the protease has an enzyme activity from 0.9 to 1.2 rPU/ml. 
Claim 20 is directed to the cardiomyocyte according to claim 18, wherein the method further comprises treating the embryoid body with collagenase.

As recited in claim 18, no structural characteristics are identified and therefore the characteristics of the product (a cardiomyocyte) are not markedly different from the products naturally occurring counterpart in its natural state.  The claimed product is described by function only and products having that function are taught in the art for the same purpose. The claimed genus of products (cardiomyocytes) embraces naturally occurring products such as naturally occurring cardiomyocytes.  See, Burridge et al (“Production of De Novo Cardiomyocytes: Human Pluripotent Stem Cell Differentiation and Direct Reprogramming,” Cell Stem Cell 10, January 6, 2012) (Burridge). Burridge discloses (page 16, left column, last paragraph) cardiomyocytes occur in the human heart. The claimed genus of products (cardiomyocytes) embraces naturally occurring product as shown by the reference.
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 18 is directed to a composition of matter (a cardiomyocyte).  The claim is therefore directed to a statutory category, a product. 

	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (a cardiomyocyte) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 18 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
	Regarding dependent claims 19 and 20, the claims encompass nothing more than a cardiomyocyte.  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Trademarks
The use of the term “TrypLE™ Select”  which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  It is noted that other instances of the use of trade marked names occur in the specification.  See, for example,  [0047] “TrypLE™ Express;” Liberase ™[0047]; [0057] StemFit ® AK03; UpCell ® [0083]; EZ Sphere ™[0098]; and Accumax ™[0106].
Other instances of improper use in the specification may occur. Applicants are requested to fix improper usage occurring in the specification and in the claims, as discussed, above.  

Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 contain the trademark/trade name “TrypLE™ Select.”  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  One reading the claims would not be put on notice as to the components of the trademarked products recited in claims 5 and 16.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  	obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stankewicz et al (US 2013/0196436) (Stankewicz), Ellerstrom et al (“Facilitated Expansion of Human Embryonic Stem Cells by Single Cell Enzymatic Dissociation,” Stem Cells 2007 25:1690 –1696) (Ellerstrom), Nestler et al (“TrypLE™ Express: A Temperature Stable Replacement for Animal Trypsin in Cell Dissociation Applications,” Quest 1(1): 42-47 (2004)) (Nestler) and the product sheet for TrypLE™ Select and TrypLE™ Express Trypsin Replacement Enzymes 2004 (Product News) (the replacement copy for the illegible document no 2, see above). 
 
The Product News document is being provided to show that TrypLE™ Select has the same characteristics as TrypLE™ Express (first page, left column, top paragraph):

TrypLE™ Select is designed specifically for the needs of the bioproduction industry. TrypLE™ Express uses the same formulation as TrypLE™ Select but is manufactured under conditions allowing pricing comparable to trypsin. Both are stable at 4°C.

Stankewicz discloses a method for promoting cardiac differentiation following aggregate formation [0164] (the claimed “embryoid bodies” claim 1, part a). Stankewicz 
Regarding claims 6, 17 and 20, Stankewicz discloses collagenase can be utilized for dissociation of stem cells/embryoid bodies (aggregates of stem cells) [0170]. It would have been obvious to one of ordinary skill to perform a collagenase treatment alone or in combination with TrypLE™ Select, for example, in view of the teachings of Stankewicz that the aggregates can be passaged multiple time [0034].  Utilization of any particular protease is within the purview of one of ordinary skill in the art.
Stankewicz discloses the cells can be induced pluripotent stem cells (iPS cells) [0040] [0087] (claim 7).  Stankewicz also discloses that the stem cells can be ES cells which can be grown in the absence of feeder layers  [0102] (the claimed “feeder free cell lines” claim 9) and can be human [0103] (claims 8, 9).  Stankewicz discloses iPS cells were feeder cell free [0255] (claims 7, 9). 
Stankewicz discloses the differentiation induced cell is a cardiomyocyte [0085] (claim 10, claim 18). 
Regarding claim 11, Stankewicz discloses a cell population comprising at least 90% cardiomyocytes can be obtained [0024].  Stankewicz discloses in Figure 33B obtaining cell populations having differing positivity for troponin depending on culture conditions and that differentiation can be can be regulated by adjusting the external addition of growth factors to achieve optimal cardiac differentiation conditions [0012].  It would have been obvious to one of ordinary skill to optimize culture conditions in order to obtain a cell population having greater troponin positivity in order to obtain a cell population having a troponin positivity rate of 505 to 90%. 
Stankewicz discloses [0037] the aggregate (embryoid body) can be at least 10 microns in diameter, a value falling within the claimed range of “10 microns or more” (claim 12).

Regarding claim 14, applicants’ specification discloses [0022] that utilization of a protease to dissociate embryoid bodies results in an improved adhesion.  Therefore, the utilization of TrypLE™ Select by Stankewicz to dissociate the embryoid bodies would inherently result in a method of improving adhesion.	Stankewicz differs from the claims in that the document fails to disclose the amount (activity) of the protease TrypLE™ Select which was added.  However, Ellerstrom and Nestler cure the deficiency.
Ellerstrom discloses hESCs are maintained in an undifferentiated state in vitro, traditionally are maintained on mouse embryonic fibroblast (MEF) feeders and have been passaged by manual microdissection and transfer of individual colonies (the claimed embryoid bodies”) (page 1690, left column).   Ellerstrom compared hESCs passaged in TrypLE™ Select and trypsin/EDTA and disclosed consistently more hESCs colonies were found in the groups passaged with TrypLE™ Select and that the cells expressed characteristic markers for undifferentiated pluripotent hESCs (page 1693, right column, first and second paragraphs).  Ellerstrom discloses that passaging with TrypLE™ Select resulted in increased clonal survival of hESCs (page 1694, left column, bottom paragraph) and that treatment of single cell suspension with TrypLE™ Select resulted in a 3X increase in the number of hESC colonies formed compared with trypsin EDTA treatment.  
Ellerstrom discloses dissociation using 1X TrypLE™ Select (page 1691, left column, third paragraph).  
Nestler discloses (figure 3) a 1X working concentration of TrypLE™ Express is about 0.3 rPU/ml and (page 47, middle column, “Serial Dilution Protocol”) that the 1X working concentration was used in all experiments (the claimed “protease having an enzyme activity in the range from 0.3 to 4.0 rPU/ml;” claim 1, part c) and a value overlapping the claimed range of from 0.3 to 4.o rPU.ml,” claim 14, part b).  

Regarding claims 3, 15, 19, Nestler discloses that a 2X concentration did not affect viability (figure 6).  Nestler does not disclose utilization of the protease where the enzyme activity is from 0.9 to 1.2 rPU/ml.  However, it would have been obvious to one of ordinary skill to utilize a 3X concentration of TrypLE™ Express (3 X 0.3 rPU/ml =0.9, a value falling within the claimed range of 0.9 to 1.2 rPU/ml) to reduce the exposure time to the protease and in view of the teachings of Nestler than increasing the TrypLE™ Express concentration did not affect the cell viability.
Regarding claim 4, the TrypLE™ Express is recombinant and therefore xeno free (Nestler, page 42, abstract, line 1). 
  It would have been obvious to one of ordinary skill to modify the method of Stankewicz by utilizing a 1X concentration of TrypLE™ Express (therefore 0.3 rPU/ml) for embryoid and/or stem cell dissociation as suggested by Ellerstrom and Nestler in view of the teachings of Nestler that a 1X TrypLE™ Express concentration (0.3 rPU/m/) did not affect cell viability and the teachings of Ellerstrom that TrypLE™ Select resulted in a 3X increase in number of hESC colonies formed.  One of ordinary skill would have had a reasonable expectation of success that use of a 1X concentration (0.3 rPU/m/) would result in increased clonal survival of the hESC colonies in view of the teachings of Ellerstrom showing increased colony survival and teachings of Nestler showing no effect on cell viability.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632